                                                                  JS-6
 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11                                               ) Case No.: CV 19-06523-CJC (JCx)
                                                 )
12
     MORGAN GROBE,                               )
                                                 )
13                                               )
                   Plaintiff,                    )
14                                               )
             v.                                  ) JUDGMENT
15                                               )
                                                 )
16
     EMERSON ELECTRIC CO., et al.,               )
                                                 )
17                                               )
                   Defendants.                   )
18                                               )
                                                 )
19

20
             Plaintiff Morgan Grobe has accepted a Code of Civil Procedure § 998 Offer to
21
     Compromise from Defendant Emerson Electric. (Dkt. 13.) The Court hereby ORDERS
22
     that:
23

24

25
     //
26
     //
27
     //
28


                                                 -1-
 1   1.   Defendant Emerson shall pay Plaintiff the sum of $3,895 plus costs
 2        recoverable by statue excluding attorneys’ fees.
 3   2.   Plaintiff shall dismiss the Complaint against Emerson with prejudice.
 4   3.   Each party shall bear its own attorneys’ fees.
 5

 6   DATED:     October 9, 2019
 7                                        __________________________________
 8                                               CORMAC J. CARNEY
 9                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         -2-
